                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC. and
RONALD ROUSSE,

                    Plaintiffs,
                                                             Case No. 18-CV-1551
      v.

SYMBIONT CONSTRUCTION, INC.,
SYMBIONT HOLDING COMPANY, INC.,
SYMBIONT SCIENCE, ENGINEERING AND CONSTRUCTION, INC.,
THOMAS C. BACHMAN,
SONYA K. SIMON, ESQ.,
EDWARD T. MANNING, JR. and
TIMOTHY P. NELSON,

                  Defendants.
______________________________________________________________________________

    PLAINTIFFS ROUMANN CONSULTING INC. AND RONALD ROUSSE’S
      COMBINED BRIEF IN OPPOSITION TO MOTIONS TO QUASH AND
                    IN SUPPORT OF MOTION TO COMPEL
______________________________________________________________________________

      Plaintiffs Roumann Consulting Inc. and Ronald Rousse, by their attorneys,

Halloin Law Group, S.C., submit the following combined brief in opposition to the

Defendants’ motions to quash (DNs 37, 38) and in support of their motion to compel

pursuant to Federal Rule of Civil Procedure 37(a) and Civil Local Rule 7(a). The

grounds for this response and motion are set forth herein.

      This case arises from the Defendants’ misuse of Roumann’s and Mr. Rousse’s

confidential, proprietary information. Roumann and Mr. Rousse devoted substantial

effort to developing their confidential information—composed of customer contact

information, subcontractor lists, and most importantly, detailed pricing information



           Case 2:18-cv-01551-LA Filed 04/12/21 Page 1 of 23 Document 43
to be used to bid specific types of big box stores and fuel centers. Roumann’s and

Mr. Rousse’s confidential information was stored in a database which T.V. John &

Son, Inc. could access and use to improve its ability to obtain and manage work. The

confidential information gave the user a significant competitive advantage when

bids were submitted and construction work was performed. Roumann’s Independent

Contractor Agreement with T.V. John contained specific restrictions on the use of

Roumann’s confidential information, as well as prohibitions on its misuse. The

Independent Contractor Agreement was executed in March 2015 as part of T.V.

John’s sale to Symbiont Science, Engineering and Construction, Inc. (“Symbiont

Science”), and assignment to Symbiont Holding, Inc. (“Symbiont Holding”) later

that month.

       Despite these protections, Symbiont Construction, Inc., formerly known as

T.V. John and Son, Inc.,1 improperly used Roumann’s and Mr. Rousse’s confidential

information to bid on and obtain construction projects after T.V. John/Symbiont

terminated Roumann on August 21, 2017. (See generally DN 1, ¶¶ 122–132.)

Because the improper use of Roumann’s and Mr. Rousse’s confidential information

is the crux of this litigation, Roumann and Mr. Rousse have sought first and third-

party written and oral discovery regarding T.V. John’s valuation and related

updates. The valuation is primarily based upon raw data derived from Roumann’s

and Mr. Rousse’s sales history, and has been periodically updated.




1 Plaintiffs have recently discovered that other Symbiont entities have also used Roumann’s
confidential information to Symbiont’s benefit and Roumann and Mr. Rousse’s detriment.


                                        2
         Case 2:18-cv-01551-LA Filed 04/12/21 Page 2 of 23 Document 43
      Roumann and Mr. Rousse’s motion to compel and Defendants’ two motions to

quash primarily involve five discovery requests seeking the same body of documents

and information. Roumann and Mr. Rousse are asking this Court to compel the

production of documents relating to the valuations placed upon their confidential

information, including specifically the subcategory of good will, at the time of

Symbiont Science, Engineering and Construction, Inc.’s purchase of T.V. John (and

subsequent updates). Symbiont does not deny the valuations took place.

      This information was first requested in Request Numbers 1 through 5 of

Roumann’s and Mr. Rousse’s Third Set of Requests for Production of Documents.

(See Halloin Decl. Ex. E, p.7.) Defendants objected to these requests on December 4,

2020. (Halloin Decl. Ex. F.) As an attempted compromise, Roumann and Mr. Rousse

then attempted to obtain the data points from those valuations in a Rule 30(b)(6)

deposition noticed on March 16, 2021, and taken on March 31, 2021. (Halloin Decl.

Ex. D.) Symbiont refused to produce a witness on the relevant topics, Topics 11 and

12.

      Because Roumann and Mr. Rousse knew who had conducted the valuation

and coordinated the assembly of the relevant information for the 2015 sale, they

subpoenaed those persons/entities as well—SVA Certified Public Accountants, S.C.,

Charles G. Vogel, and Godfrey & Kahn, Esq. (Halloin Decl. Exs. J–L). Defendants

have moved to quash these subpoenas. (DNs 37, 38.)

      The requested information is relevant to this case and Plaintiffs’ damages

because it relates to the valuation of the asset that has been wrongfully taken and




                                       3
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 3 of 23 Document 43
misused. All of the requested information has been identified by Roumann’s and

Mr. Rousse’s expert, Stephen VanderBloemen, as relevant to his damage analysis.

In fact, Mr. VanderBloemen himself took the unusual step of drafting the requests,

and the questions listed in the Topics 11 and 12 of the Rule 30(b)(6) notice.

       This is not a fishing expedition or overly burdensome discovery. The requests

do not seek a substantial amount of information. It is suspected that the requests

involve ten responsive documents at most. (VanderBloemen Decl. ¶ 8.) The Court

has already issued a Protective Order, drafted by Symbiont’s counsel, which would

permit the producing parties to limit the production to attorneys and experts. (DN

32.)

                                  BACKGROUND

A.     Mr. Rousse and Roumann Are Hired and Disclose Their Confidential
       Information.

       As of 2011, Mr. Rousse had light commercial construction customers with

established expediting relationships that were flourishing, including three national

big box retailers. (DN 1, ¶ 18.) Conversely, T.V. John was a small contractor that

had never been involved with a light commercial construction project for a big box

retailer. (DN 1, ¶ 17.)

       In 2012, out of concern for T.V. John’s ability to secure profitable work, Mr.

Nelson and T.V. John met with and entered into an Employment Agreement with

Mr. Rousse whereby Mr. Rousse would provide consulting services to T.V. John.

(DN 1, ¶ 19.) While Mr. Rousse initially was an employee of T.V. John, T.V. John

later asked Mr. Rousse to perform the same role as an independent contractor. As


                                        4
         Case 2:18-cv-01551-LA Filed 04/12/21 Page 4 of 23 Document 43
such, Roumann was formed by Mr. Rousse and Roumann and T.V. John executed an

Independent Contractor Agreement (the “Independent Contractor Agreement”), the

terms of which are incorporated in full by reference. (DN 1-2.)

      With the benefit of Mr. Rousse and Roumann’s customer relationships and

expediting services, T.V. John entered the commercial big box retailer market. T.V.

John’s business flourished. Based on the book of business built by Mr. Rousse,

Symbiont Science, Engineering        &    Construction,   Inc. (“Symbiont Science”)

approached and engaged Mr. Nelson in discussions about the purchase of T.V. John

by Symbiont Science’s parent company, Symbiont Holding Company, Inc. (DN 1, ¶

28.) In March 2015, Symbiont Holding purchased T.V. John and assumed T.V.

John’s assets and liabilities, including T.V. John’s obligations and liabilities under

Mr. Rousse’s Employment Agreement and Roumann’s Independent Contractor

Agreement. (DN 1, ¶¶ 30, 32.)

      Relevant    to   this   dispute,   the   Independent   Contractor     Agreement

memorialized certain protections for Roumann and Mr. Rousse’s confidential

information. The Independent Contractor Agreement provided:

             During the course of the relationship between the parties,
             each party (the “Disclosing Party”) may disclose to the
             other party (the “Receiving Party”) certain of the
             Disclosing     Party’s   Confidential     Information    (as
             hereinafter defined). The Receiving Party acknowledges
             that this information has independent economic value,
             actual or potential, that is not generally known to the
             public or to others who could obtain economic value from
             its disclosure or use, and that this information is and has
             been, subject to a reasonable effort by the Disclosing
             Party to maintain its secrecy and confidentiality.


                                       5
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 5 of 23 Document 43
             ....
             The term “Confidential Information” shall mean the
             Disclosing Party’s information that is proprietary or
             confidential in nature or confidential or proprietary
             information that is licensed to the Disclosing Party and
             includes, but is not limited to, the Disclosing Party’s
             manner and method of conducting business, customer
             proposals, concepts, ideas, plans, methods, market
             information, technical information and the Disclosing
             Party’s client, prospective client and contact lists.

(DN 1-2, p.6 (emphasis added).) The Independent Contractor Agreement also

memorialized that any confidential information was given to the receiving party

“solely for the purpose of permitting the Receiving Party to utilize it in connection

with the performance of its obligations” under the agreement. (DN 1-2, p.6

(emphasis added).)

      The Independent Contractor Agreement also stated:

             The Receiving Party also acknowledges that this
             information has been developed at great expense to the
             Disclosing Party and is necessary for the Disclosing
             Party’s conduct of its business.

(DN 1-2, p.6 (emphasis added).) Roumann and Mr. Rousse had spent substantial

resources developing subcontractor and supplier lists, bidding detail, technical

information, and costumer proposals to allow them to successfully bid projects. (DN

1, ¶ 124.) In recognition of the value of the confidential information, the

Independent Contractor Agreement contained specific restrictions on the use of any

confidential information. (See DN 1-2, p.6.)




                                       6
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 6 of 23 Document 43
      As part of Roumann’s and Mr. Rousse’s disclosure of their confidential

information to T.V. John (and later Symbiont), Roumann and Mr. Rousse devoted

substantial effort to the transfer and provision of their confidential information to a

database on Procore, a construction management software program. (Rousse Decl.

¶¶ 2–3.) The Procore database stored Mr. Rousse and Roumann’s customer contact

information, subcontractor lists, and most importantly, detailed pricing information

to be used for bidding purposes for specific types of stores and fuel centers. (Rousse

Decl. ¶¶ 2–3.) Mr. Rousse’s and Roumann’s confidential information gave the

database user a significant competitive advantage when bids were submitted and

construction work was performed. (Rousse Decl. ¶ 4.)

      Roumann and Mr. Rousse will show that substantially all of the valuable

information contained in the Procore database is either their confidential

information or derived from their confidential information and assembled at Mr.

Rousse’s direction. (Rousse Decl. ¶ 4.)

B.    Roumann’s and Mr. Rousse’s Work and Confidential Information Affect the
      Valuation of T.V. John and the Symbiont Entities.

      As of the date of Symbiont Science’s purchase of T.V. John, the vast majority

of T.V. John’s business was based on projects obtained by Mr. Rousse using Mr.

Rousse’s and Roumann’s confidential information. (DN 1, ¶¶ 23–27.) Specifically,

“[a] valuation was made by Symbiont of T.V. John, and a value placed upon T.V.

John’s stock, based upon T.V. John’s 2014 and 2015 performance.” (DN 1, ¶ 29.)

      The valuation of T.V. John’s business—specifically the good will and/or value

assigned to the company’s assets—was performed by SVA Certified Public



                                       7
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 7 of 23 Document 43
Accountants, S.C. f/k/a Suby, Von Haden & Associates and Charles Vogel of Godfrey

& Kahn, S.C.. Although Mr. Rousse never received a copy of the purchase

agreement between T.V. John and Symbiont or a copy of the financial valuation of

his big box client relationships, Mr. Rousse provided information to the parties

involved in the valuation. Mr. Rousse also did not receive any good will valuation or

valuation of T.V. John’s assets, which at the time included Mr. Rousse’s and

Roumann’s confidential information. (Rousse Decl. ¶ 12.)

C.    Roumann Is Terminated and Its Confidential Information Is Misused.

      Despite its profitable relationship with Roumann, T.V. John (later renamed

Symbiont Construction, Inc.) terminated the Independent Contractor Agreement on

August 21, 2017. (DN 1, ¶ 68.) T.V. John and Symbiont continued to use Roumann’s

and Mr. Rousse’s confidential information on numerous projects after the

termination without consent. (See, e.g., DN 1, ¶¶ 127–130.)

      On March 31, 2021, during a Rule 30(b)(6) deposition of Symbiont

Construction/T.V. John, the Defendants were asked to identify all projects that were

bid upon by any Symbiont entity, of any type, since the date of Roumann’s August

21, 2021 termination. (See Halloin Decl. Ex. A, 3/31/2021 Corp. Rep. Dep. 190:9–16.)

The nine page list provided in response to this request was marked as Plaintiffs

Deposition Exhibit 310. (See Halloin Decl. Ex. A, 3/31/2021 Corp. Rep. Dep. 190:9–

16, Ex. B.)

      At the April 7, 2021 deposition of Mr. Nelson, Mr. Nelson admitted all of the

Symbiont projects that he was involved in used the Procore database. (Halloin Decl.

Ex. C, 4/7/2021 Nelson Dep. 131:8–140:19.) Mr. Nelson also believed that projects


                                        8
         Case 2:18-cv-01551-LA Filed 04/12/21 Page 8 of 23 Document 43
handled by others would have also used Roumann’s confidential information as

stored on the Procore database. (Halloin Decl. Ex. C, 4/7/2021 Nelson Dep. 131:8–

140:19.)

      On March 31, 2021, Plaintiffs also learned that Symbiont Construction had

discontinued its business operations and that Symbiont Science now uses

Roumann’s confidential information as stored on the Procore database. (See Halloin

Decl. Ex. A, 3/31/2021 Corp. Rep. Dep. 17:11, 25:11–15.) Roumann has not

consented to Symbiont Science or any of its employees using Roumann’s

confidential information. (Rousse Decl. ¶¶ 6–11; see also Halloin Decl. Ex. B.)

D.    Plaintiffs Attempt to Obtain Discovery Regarding the Misuse of Their
      Confidential Information.

      This litigation stems from the above facts. Plaintiff Roumann Consulting

Inc.’s First Requests for Production of Documents to Defendant Symbiont

Construction, Inc. were issued on January 16, 2020. (Halloin Decl. ¶ 6.) Defendant

Symbiont Construction Inc.’s response was not served until around July 8, 2020.

(Id.) Some of the documents referenced in Symbiont Construction’s responses were

produced on August 14, 2020 but a supplemental production was not made until

October 22, 2020. (Id. ¶ 8.)

      Between the August 14, 2020 initial production and the October 22, 2020

supplemental production, Plaintiffs issued narrowly tailored document requests to

Defendants Symbiont Construction, Inc., Symbiont Holding Company, Inc. and

Symbiont Science, Engineering and Construction, Inc., including:




                                          9
           Case 2:18-cv-01551-LA Filed 04/12/21 Page 9 of 23 Document 43
             1.     Symbiont’s purchase agreement with T.V. John &
                    Son, Inc. in 2015.

             2.     The pro formas referenced by Edward Manning on
                    page 44 (reference is to the deposition taken on
                    August 30, 2018, in Case Number 17-CV-I407).

             3.     The financial work referenced by Edward Manning
                    on page 44, whether done by Dave Schlidt or Suby,
                    Von Haden & Associates (reference is to deposition
                    taken on August 30, 2018, in Case Number 17-CV-
                    1407).

             4.     All documents that reflect the value placed upon
                    the existing book of business of T.V. John & Son,
                    Inc. had at the time of the purchase by Symbiont,
                    as well as the value placed upon good will.

             5.     Any valuation done of Symbiont Construction in
                    2019 or 2020, including, without limitation, stock
                    valuation.

(Halloin Decl. Ex. E, p.7)

      Symbiont Construction did not respond to these five requests until December

4, 2020. (Halloin Decl. Ex. F.) No documents were produced in response to any of

the five document requests. Symbiont Construction’s response to each request was

the same: “Pursuant to Rule 34(b)(2)(C) on the basis of these objections, Symbiont is

not producing documents responsive to this Request.” (Id., pp.2–6.)

      In light of Symbiont Construction’s refusal to provide a substantive response,

Plaintiffs attempted to avoid the need for Court intervention by serving the

Defendants with a detailed Rule 30(b)(6) notice. The notice was unusual in that

some of the topics were prepared by Roumann’s expert in order to obtain

information relevant to their damages assessment. Specifically, Topic 11 sought an



                                       10
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 10 of 23 Document 43
oral explanation of the same information as Roumann’s Third Set of Requests for

Production of Documents. (Halloin Decl. Ex. G, pp.5–6.) Topic 12 sought the same

information from other sources—namely documents where a good will valuation

would need to be disclosed. (Halloin Decl. Ex. G, pp.6–8.)

      Prior to the noticed deposition, Defendants refused to produce a witness on

Topics 11 and 12 and had not provided any log of withheld documents. A number of

discussions took place as a good faith attempt to resolve this discovery dispute.

(Halloin Decl. ¶¶ 10–19, Exs. H–I.)

      During the discussions that ensued, Plaintiffs addressed Defendants’

objections—including their relevancy objection. Plaintiffs explained that the

requests were prepared by The VanderBloemen Group. (Halloin Decl. ¶¶ 13–15.)

Plaintiffs explained that The VanderBloemen Group narrowly tailored the requests

to obtain valuation information relevant to their determination of Roumann’s

damages. Plaintiffs also explained that the requested information related to the

value placed upon the income stream from Roumann’s customers, as well as the

value placed upon Roumann’s confidential information. Such information would

normally be considered during any valuation of good will. (See VanderBloemen

Decl. ¶¶ 3–10.) When Defendants refused to produce the requested information,

Plaintiffs asked that a witness be designated and produced on the other noticed

topics so a record could be made. (Halloin Decl. ¶¶ 10–19, Exs. H–I.)




                                       11
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 11 of 23 Document 43
      On February 9, 2021, the Defendants advised:

             Topics 11 and 12 – These topics request information and
             data (Topic 11) and documents (Topic 12) about Symbiont
             Construction’s historic financial records from 2010-2020.
             Your notice states, and you confirmed, that these topics
             “are directed at the objections raised to certain documents
             in an effort to resolve a discovery dispute.” That is, you
             previously requested these documents pursuant to Rule
             34, and Symbiont Construction objected in writing on
             December 4, 2020. As I explained, we do not believe that
             addressing objections is a proper topic or use of Rule
             30(b)(6) depositions. Symbiont Construction objects to
             these topics for the same reasons set forth in its December
             4, 2020 written objections: the information sought is not
             relevant to the remaining claims or defenses, is overly-
             broad, unduly burdensome, and disproportionate to the
             needs of the case.

             When we spoke to discuss your topic list, I agreed to
             revisit Topics 11 and 12 and asked for you to explain how
             the information sought was relevant to the remaining
             issues in the case (and setting aside the other objections
             for the time being). You explained the information sought
             was needed by your expert to calculate damages.
             Specifically, that your expert wished to calculate
             diminution of Roumann Consulting, Inc.’s goodwill that
             was caused by the alleged misuse of confidential
             information. First, Roumann Consulting has not disclosed
             that it is seeking to recover that category of damages. See
             Fed. R. Civ. P. 26(a)(1)(A)(iii)). We contend that Roumann
             Consulting must do so, so that Symbiont Construction
             may defend against such a claim.

(Halloin Decl. Ex. H, pp.3–4.)

      On March 15, 2021, with the issue unresolved, the Plaintiffs issued three

subpoenas to the people/entities that they knew had copies of the valuation—SVA

Certified Public Accountants, Charles Vogel, and Godfrey & Kahn. (Halloin Decl.




                                       12
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 12 of 23 Document 43
Exs. J–L.) After requested by Plaintiffs’ experts, the subpoenas sought broader

information than requested in the previous discovery issued to Defendants.2

          On March 16, 2021, Defendants finally provided a date for Symbiont’s Rule

30(b)(6) deposition. Plaintiffs issued a revised notice of deposition, including

revisions to Topics 11 and 12. Plaintiffs added the following clarification to these

topics:

                 The above requests are necessary to establish the good
                 will of the company. The above documents will either
                 reflect that information, or be sufficient to allow the
                 Plaintiff’s expert firm to make that calculation. We are
                 willing to agree to any reasonable confidentiality
                 agreement in that regard. We do plan[ ] to go forward
                 with the deposition regardless of the position of the
                 Defendants, to make a record of specific objections for
                 motion practice.

(Halloin Decl. Ex. D, p.9 (emphasis removed).) The Rule 30(b)(6) deposition of

Symbiont took place on March 31, 2021. The witness was instructed not to testify as

2   For example, the SVA Certified Public Accountants subpoena sought:

                 T.V. John & Son, Inc.’s and Symbiont Construction, Inc.’s internal
                 and external financial statements from 2010 to the present, including
                 those issued with a CPA report, (i.e. audit, review or compilation) and
                 notes to the financial statements. The following specific information
                 is requested:
                 a.      Independent accountants reports;
                 b.      Balance sheets;
                 c.      Income statements;
                 d.      Statement of changes in stockholders equity;
                 e.      Statement of changes in cash flow;
                 f.      Notes to the financial statements; and
                 g.      Supplementary information:
                            i.   Contract/Job     Schedules,     including:   completed
                                 contracts and contracts in progress;
                           ii.   Indirect Construction Costs; and
                          iii.   Selling, Administrative and General Expenses.

(Halloin Decl. Ex. J, p.6.)


                                          13
           Case 2:18-cv-01551-LA Filed 04/12/21 Page 13 of 23 Document 43
to questions related to Topics 11 and 12. (See, e.g., Halloin Decl. Ex. A, 3/31/2021

Corp. Rep. Dep. 150:3–155:3.)

      Plaintiffs took the deposition of T.V. John’s former President and owner, Tim

Nelson, on April 7, 2021. (Halloin Decl. Ex. C.) He was represented by Symbiont’s

counsel in this case. Consistent with earlier testimony, Mr. Nelson testified that

Symbiont’s accountant conducted a valuation and that Mr. Vogel was involved.

(Halloin Decl. Ex. C, 4/7/2021 Nelson Dep. 40:5–41:25.) On his own initiative, Mr.

Nelson refused to answer any questions regarding the valuation on the basis of

confidentiality. (Id. at 37:13–17.) He was advised that a protective order was in

place. (Id. at 30:10–19.)

                                   ARGUMENT

      Neither the Defendants nor the subjects of the subpoenas have produced any

documents in response to Plaintiffs’ properly served discovery. However, the

requested documents exist. Specific valuations were placed upon Mr. Rousse’s and

Roumann’s confidential information when Symbiont purchased T.V. John in 2015.

Such valuations would also have been required to be evaluated as part of the

Defendants’ annual financial statements.

      Defendants, as the objecting party, have the burden to prove to this Court

that “a particular discovery request is improper.” Baires Blue Cross Blue Shield of

Minnesota v. State Farm Mut. Auto. Ins. Co., No. 16-CV-402-JPS, 2016 WL

4591905, *5 (E.D. Wis. Sept. 2, 2016). “The objecting party must show with




                                       14
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 14 of 23 Document 43
specificity that the request is improper”—blanket assertions that the request is

overly burdensome or irrelevant are insufficient. Id.

A.    Defendants’ Objections to Plaintiffs’ September 24, 2020 Document Request
      Numbers 1 Through 5 Are Improper.

      This motion practice could have been avoided if Defendants provided a full

and complete response to Plaintiffs’ September 24, 2020 document requests. Instead

of a substantive response to Plaintiffs’ September 24, 2020 document request

numbers 1 through 5, Defendants stated: “Pursuant to Rule 34(b)(2)(C) on the basis

of these objections, Symbiont is not producing documents responsive to this

Request.” (Halloin Decl. Ex. F.) The stated objection was primarily to relevancy;

however, Defendants also asserted that the requests sought “documents protected

by the attorney-client privilege, work product doctrine, or any other privilege or

protection.” (See id., p.3.) No further explanation was provided.

      Mere citation to Federal Rule of Civil Procedure 34(b)(2)(C) is improper. The

rule, which was amended in 2015, states: “[a]n objection must state whether any

responsive materials are being withheld on the basis of that objection.” The basis for

the objection must be explained.

      By failing to comply with Rule 34, Defendants have waived their right to

object. The current Rule 34 aims to end boiler plate objections and requires parties

to provide specific explanations. See Fischer v. Forrest, Nos. 14-cv-1304, 14-cv-1307,

2017 WL 773694, *2 (S.D.N.Y. Feb. 28, 2017). The Fischer court concluded that

attorneys have had ample time to adjust to the Rule 34 amendment and warned

that “any discovery response that does not comply with Rule 34’s requirement to


                                       15
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 15 of 23 Document 43
state objections with specificity (and to clearly indicate whether responsive material

is being withheld on the basis of objection) will be deemed a waiver of all objections

(except as to privilege).” Id.3

B.     The Discovery Requested From the Defendants and SVA Certified Public
       Accountants, Godfrey & Kahn, and Charles Vogel Is Not Privileged and Is
       Relevant and Proportional to the Needs of This Case.

       The information requested from the Defendants, SVA Certified Public

Accountants, Godfrey & Kahn and Attorney Charles Vogel is relevant to this

controversy. In 2015, the Federal Rules of Civil Procedure were amended to give the

parties new guidelines (with one notable omission) for engaging in discovery.

               Unless otherwise limited by court order, the scope of
               discovery is as follows: Parties may obtain discovery
               regarding any nonprivileged matter that is relevant to
               any party’s claim or defense and proportional to the needs
               of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the
               parties’ relative access to relevant information, the
               parties’ resources, the importance of the discovery in
               resolving the issues, and whether the burden or expense
               of the proposed discovery outweighs its likely benefit.
               Information within this scope of discovery need not be
               admissible in evidence to be discoverable.

Fed. R. Civ. Pro. 26(b)(1). “[T]he oft-cited ‘reasonably calculated to lead to the

discovery of admissible evidence’ language was removed from [Rule 26] through the

amendment because it had been used ‘by some, incorrectly, to define the scope of



       3   Courts in other jurisdictions have reached the same conclusion. See Sobol v. Imprimis
Pharm., No. 16-14339, 2017 WL 5035837, *11 (E.D. Mich. Oct. 26, 2017) (citing Fischer in holding
that “boilerplate objections are legally meaningless and amount to a waiver of an objection”); see
also, e.g., Sream, Inc. v. Hassan Hakim & Sarwar, Inc., No. 16-81600, 2017 WL 878704,*4–*5 (S.D.
Fla. Mar. 6, 2017); City of Hartford v. Monsanto Co., No. 15-1544, 2017 U.S. Dist. LEXIS 181651,
*3–*4, n.1 (D. Conn. Nov. 2, 2017); Team Contractors, L.L.C. v. Waypoint NOLA, L.L.C., No. 16-
1131, 2017 WL 3216582, *5–*7 (E.D. La. July 28, 2017).


                                          16
           Case 2:18-cv-01551-LA Filed 04/12/21 Page 16 of 23 Document 43
discovery’ as more broad than the scope set forth in Rule 26(b)(1).” Estate of

Swayzer v. Clarke, No. 16-CV-1703, 2017 WL 6327555 (E.D. Wis. Dec. 11, 2017)

(quoting advisory committee’s note to 2015 amendment).

      Here, the discovery requested by the Plaintiffs—first from the Defendants in

written discovery, then in oral discovery when Defendants refused to fully respond

to the written discovery, and then from third-parties SVA Certified Public

Accountants, Godfrey & Kahn, and Attorney Vogel when Defendants refused to

fully respond in written and oral discovery—is not privileged, is relevant to

Plaintiffs’ claims, and is proportional to the needs of the case.

      1.     The Requested Materials Are Not Privileged.

      Rule 26 generally permits discovery of non-privileged materials. As such, one

factor to be considered during any discovery dispute is whether a privilege is being

asserted. While Defendants have presented a boilerplate objection on the basis of

attorney-client communications, work-product, and “any other privilege” (Halloin

Decl. Ex. F, pp.3–5), the Defendants have not properly asserted any privilege

objection. See Fed. R. Civ. Pro. 26(b)(5)(A).

      In their motion to quash the Charles Vogel and Godfrey & Kahn subpoenas,

the Defendants claim for the first time that Mr. Vogel’s documents “may have notes

protected by the attorney-client privilege.” (DN 38, p.3) No log has been produced to

indicate whether these notes actually exist—if they do, the notes should be redacted

and the underlying document produced. The fact that the requested financial




                                       17
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 17 of 23 Document 43
information is “sensitive” commercial information that is contained in an attorney’s

file does not mean the information is privileged.

       2.      The Requested Discovery Is Relevant.

       The Plaintiffs’ complaint specifically pleads that “[a] valuation was made by

Symbiont of T.V. John, and a value placed upon T.V. John’s stock, based upon T.V.

John’s 2014 and 2015 performance.” (DN 1, ¶ 29.) According to Plaintiffs’ expert,

this valuation and T.V. John/Symbiont Construction’s annual financials would

reflect the value placed on Mr. Rousse’s and Roumann’s confidential information.

(VanderBloemen Decl. ¶¶ 3–10.) The Defendants have not denied that the

information sought exists4 but have objected to the discovery of the financial

information and valuation on the basis of relevancy and undue burden.

       Discovery related to Defendants’ financial information is both relevant and

permissible in cases involving misuse of confidential information and unjust

enrichment. For example, in Epic Systems Corp. v. Tata Consultancy Services Ltd.,

980 F.3d 1117 (7th Cir. 2020), the Seventh Circuit reviewed a similar confidential

information claim and concluded that the plaintiff’s damages could be measured in

a variety of ways depending upon the circumstances of the case. Id. at 1129. The

Court concluded:

               Simply put, there is no single way to measure the benefit
               conferred on a defendant; the measurement is context
               dependent. The important considerations are that a judge

4 Mr. Nelson admitted that the information being sought is “probably” in the 2015 purchase
agreement or accountants’ valuation. (Halloin Decl. Ex. C, 4/7/2021 Nelson Dep. 42:17–24.) During
his deposition, Mr. Nelson was at his home with his records, but he refused to check and see, stating
that it is “confidential information that I’m not able to give out.” (Id. at 42:17–43:5.)



                                        18
         Case 2:18-cv-01551-LA Filed 04/12/21 Page 18 of 23 Document 43
             or jury calculates the benefit to the defendant—not the
             loss to the plaintiff—and that this calculation is done with
             reasonable certainty.

Id. at 1130. Here, the monetary benefit conferred on the Defendants is represented

in the requested financial information. By requesting records dating back to 2010,

Plaintiffs have requested information from three distinct periods of time: (1) before

Mr. Rousse and Roumann’s confidential information would have been considered an

“asset” of T.V. John in order to establish a baseline valuation, (2) while Defendants

could use Roumann’s confidential information pursuant to the Independent

Contractor Agreement, and (3) the period after Roumann’s termination.

      3.     The Requested Discovery Is Proportional to the Needs of This Case.

      Defendants’ final defense to withholding the requested information is that

the requests create an undue burden. However, Defendants have never explained

why the narrow requests are burdensome or require anything more than a simple

file review. According to Federal Rule of Civil Procedure 26(b)(1), non-privileged

and relevant discovery is generally permitted so long as the requests are

“proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” When the factors outlined in Rule 26 are applied to the

facts of this case, it is clear that the requested discovery is permissible.




                                       19
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 19 of 23 Document 43
       The issue at stake in this case is the information which made Roumann

commercially competitive and which was essential to Roumann’s business. The

Defendants have already admitted that they used Roumann’s confidential

information as stored on the Procore program for multiple projects after Roumann

was terminated. (See Halloin Decl. Ex. B.) The value of that (improper) continued

use is the center of this lawsuit.5

       Nevertheless, Defendants argue that the financial information reflecting the

benefit obtained by their use of Roumann’s confidential information is overbroad

and burdensome. The original request was not burdensome. It was narrowly

tailored to the needs of Plaintiffs’ expert witness accountants and simply sought the

purchase agreement between T.V. John and Symbiont, as well as the valuation

opinion upon which the agreement was based. This basic business information

should be readily accessible within each entity’s corporate records. Plaintiffs have,

in good faith, attempted to minimize the burden on the Defendants, including

listing the specific questions to be asked and answered at the Rule 30(b)(6)

deposition. Nevertheless, Defendants have refused to produce the information.




5 As stated in the Background section above, the Independent Contractor Agreement states that
Roumann’s confidential information has “independent economic value, actual or potential, that is not
generally known to the public or to others who could obtain economic value from its disclosure or
use, and that this information is and has been, subject to a reasonable effort by the Disclosing Party
to maintain its secrecy and confidentiality.” (DN 1-2, p.6.) It also states that “this information has
been developed at great expense to the Disclosing Party and is necessary for the Disclosing Party’s
conduct of its business.” (Id.)


                                        20
         Case 2:18-cv-01551-LA Filed 04/12/21 Page 20 of 23 Document 43
C.     Roumann and Mr. Rousse Have Not Violated Rule 26 and No Supplemental
       Initial Disclosure Is Required.

       Because the requested discovery is not privileged and is relevant and

proportional to this case, Defendants conclude that the document requests, Rule

30(b)(6) topics, and third-party subpoenas are improper because Plaintiffs’ Initial

Rule 26(a) Disclosures did not explicitly state that good will damages were being

pursued. According to Defendants’ objection,6 Plaintiffs are required to supplement

their disclosures before any discovery on the topic of any valuation of T.V. John’s

business, assets, or good will is allowed to proceed. (Oettinger Decl. ¶¶ 7–8, DN 39.)

       Defendants are incorrect. To the extent that Rule 26(a) even requires such

specificity, no supplemental disclosure is required by Rule 26(e). Federal Rule of

Civil Procedure 26(e) requires a party to supplement its initial disclosures “if the

additional or corrective material has not otherwise been made known to the other

parties during the discovery process or in writing.”

       Defendants motions to quash make it clear that they have had months of

notice regarding Plaintiffs’ interest in good will damages. Plaintiffs’ written

discovery, oral discovery, and communications with opposing counsel have put

Defendants on notice that good will damages are being sought in this lawsuit. (See

Oettinger Decl. ¶¶ 1–6, DN 39.) Here, the Plaintiffs disclosed the purpose of the

requests right in the Rule 30(b)(6) notice itself. Further, good will damages were


6 Benson v. M2 Prop. Grp. LLC, the case cited by Defendants, is an attorneys’ fees case which only
discusses Rule 26 in order to determine whether Plaintiff prevailed on a motion to compel. 2019 WL
2359395, *2 (E.D. Wis. June 4, 2019) (confirming that rule requires computation “based on the
information reasonably available” to the Plaintiff in order “to give the Defendants some idea of the
value of Plaintiff’s claims.”) However, even the Benson decision notes that the Court denied the
defendant’s request to limit further discovery based on the allegedly insufficient disclosure.


                                        21
         Case 2:18-cv-01551-LA Filed 04/12/21 Page 21 of 23 Document 43
also discussed during the discovery conferences between the parties. (Halloin Decl.

¶¶ 13–19.)

      This is not a trial by ambush—the fact discovery period in this case does not

close for more than 200 days. (DN 36.) Because Defendants know that good will

damages may be sought—depending on the financial information they are

withholding—no formal supplement is necessary prior to allowing the requested

discovery to proceed.

                                  CONCLUSION

      Roumann and Mr. Rousse request that the Court grant their motion to

compel and deny Defendants’ motions to quash. The rationale for granting the

motion to compel is the same as denying the Defendants’ motion to quash—that the

requested discovery is relevant to the computation of Plaintiffs’ damages.

      Roumann and Mr. Rousse specifically request that the Court:

      1. Order Defendants to produce all documents responsive to document

         requests numbers 1 through 5 of Plaintiff Roumann Consulting Inc.’s

         Third Set of Requests for Production of Documents to Defendants

         Symbiont Construction, Inc., Symbiont Holding Company, Inc. and

         Symbiont Science, Engineering and Construction, Inc. (Halloin Decl. Ex.

         E);

      2. Produce a witness to respond to Topics 11 and 12 of the Rule 30(b)(6)

         deposition notice issued on March 16, 2021 (Halloin Decl. Ex. D); and




                                       22
        Case 2:18-cv-01551-LA Filed 04/12/21 Page 22 of 23 Document 43
     3. Deny Defendants’ motions to quash the subpoenas seeking documents

        from SVA Certified Public Accountants, S.C., Charles G. Vogel, and

        Godfrey & Kahn, Esq. (DNs 37, 38; see also Halloin Decl. Exs. J–L.)

     Dated April 12, 2021.

                                        HALLOIN LAW GROUP, S.C.
                                        Attorneys for Plaintiffs Roumann Inc. and
                                        Ronald Rousse


                                        s/ Scott R. Halloin
                                        Scott R. Halloin
                                        Wis. State Bar No. 1024669
                                        James J. Irvine
                                        Wis. State Bar No. 1088726


HALLOIN LAW GROUP, S.C.
839 North Jefferson Street
Suite 503
Milwaukee, Wisconsin 53202
p 414-732-2424
f 414-732-2422
shalloin@halloinlawgroup.com
jirvine@halloinlawgroup.com




                                      23
       Case 2:18-cv-01551-LA Filed 04/12/21 Page 23 of 23 Document 43
